DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed May 25, 2022.
	Claims 1-20 are pending.  Claims 1, 13 and 20 are amended.  Claims 1, 13 and 20 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on September 23, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (U.S. 2017/0206978; hereinafter “Joo”) in view of Shibata et al. (U.S. 2018/0240515; hereinafter “Shibata”).
	Regarding independent claim 1, Joo teaches a semiconductor storage device (Fig. 1), comprising:
	a plurality of memory cells (Fig. 1: 210); and
	a controller (Fig. 1: 100, 220 and 230) configured to perform a write operation on the plurality of memory cells (see Abstract), the write operation including a plurality of program loops (Fig. 6A:1st loop vpgm-3rd loop vpgm), each program loop including a program operation (Fig. 6C: L1: Vpgm1) and a verification operation (Fig. 6C: L1: VP1), wherein
	after a first program loop in which the controller applies a first program voltage to the plurality of memory cells in the program operation and a first verification voltage corresponding to a first state of the plurality of memory cells to the plurality of memory cells in the verification operation (Fig. 6C: L1: Vpgm1 and VP1, VP1 corresponds to the state S1 as shown in Figure 5B), the controller performs a detection operation to count the number of memory cells with a threshold voltage above a first threshold value (see pages 6-7, par. 0076),
	in a second program loop (Fig. 6C: L2), after the detection operation, the controller applies a second program voltage to the plurality of memory cells in the program operation (Fig. 6C: L2: 2nd pulse (adjusted)) and a second verification voltage corresponding to the first state to the plurality of memory cells in the verification operation (Fig. 6C: L2: VP1 verify, VP1 that corresponds to the state S1 shown in Figure 5B is applied again for the second program loop L2),
	the second program voltage is a first program value when the counted number of memory cells with a threshold voltage above the first threshold value is greater than a predetermined number (Fig. 4B (c): if the counted number is greater than 1000 the program value will be affected by a difference from -0.01V to -0.04V) and a second program value when the counted number is less than or equal to the predetermined number (Fig. 4B (c): if the counted number is less or equal 1000 the program value will be affected by a difference from 0V to +0.02V), the first program value being less than the second program value (Fig. 4B (c): the first program value will be affected negatively when the count is greater than 1000 and the second program value will be affected positively when the count is less or equal 1000).
	As discussed above, Joo’s semiconductor storage device is substantially identical in structure to the claimed “semiconductor storage device,” where the differences reside only in the remaining limitations relating to function of “the second verification voltage corresponding to the first state is a first verification value when the counted number of memory cells is greater than the predetermined number and a second verification value when the counted number of memory cells is less than or equal to the predetermined number, the first verification value being greater than the second verification value.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	However, if it is shown that the prior art device and the claimed device are not substantially identical or proved that the prior art device is not capable of performing the functions or exhibit the properties recited, the application of different verification voltage based on the threshold voltage of the memory cells is obvious as follow:
	Similar to Joo, Shibata teaches a semiconductor storage device (Fig. 1), comprising a plurality of memory cells (Fig. 1: 11), and a controller (Fig. 1: 20) configured to perform a write operation on the plurality of memory cells (Fig. 41), the write operation including a plurality of program loops (Fig. 41, for example: a plurality of program loops when s100 is performed, when s104 is “no” and when s104 is “yes”, when S107 is performed), each program loop including a program operation and a verification operation (Fig. 41: steps s100, s101, s103, s105, s107, s109, s111).
	Furthermore, Shibata teaches in a second program loop (Fig. 41: a second program loop is performed when s104 is either “no” or “yes”), the controller (Fig. 1: 20) applies a second program voltage to the plurality of memory cells in the program operation (Fig. 41: s102 after S104 is equal “no” or s106 after s104 is equal “yes”) and a second verification voltage to the plurality of memory cells in the verification operation (Fig. 41: s101 after S104 is equal “no” or s105 after s104 is equal “yes”), and the second verification voltage corresponding to the first state is a first verification value when the counted number of memory cells is greater than the predetermined number (When the number of memory cells having Vth lower than AVL equal to or less than specified value, the number of memory cells having Vth greater than AVL is greater than specified value, see Fig. 43 (3), AVL correspond within the operation of state “A,” as shown in Figure 44) and a second verification value when the counted number of memory cells is less than or equal to the predetermined number (Fig. 41: when s104 is equal “No”), the first verification value being greater than the second verification value (Fig. 41: when s104 is equal “yes” the verification value will be BVL and BV and when s104 is equal “no” the verification value will be AVL and AV, see also Fig. 42, BVL is within the operation corresponding to “A,” as shown in Fig. 44).
Since Shibata and Joo are from the same field of endeavor, the teachings of Shibata would have been recognized in the pertinent art of Joo.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Shibata with the teachings of Joo for the purpose of improve reliability of written data, see Shibata’s page 22, par. 0386.
Regarding claim 2, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, the combination teaches wherein the plurality of memory cells are multi-bit memory cells (see Joo’s page 2, par. 0035 and see Shibata’s Abstract).
Regarding claim 3, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, Shibata teaches wherein the first verification voltage is equal to the second verification voltage with the first verification value (for example, for the first loop s101 is performed and after S104 is equal “no” step s101 is repeated again with the same verification values).
Regarding claim 4, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, Joo teaches wherein the first threshold value is equal to the first verification voltage (see page 5, par. 0064).
Regarding claim 5, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, Joo teaches wherein the first threshold value is greater than the first verification voltage (see page 5, par. 0064-0065).
Regarding claim 6, Joo in combination with Shibata teaches the limitations with respect to claim 6.
Furthermore, Joo teaches wherein, in a third program loop of the write operation after the second program loop (Fig. 6C: L3), the controller (Fig. 1: 100, 220 and 230) applies a third program voltage greater than the second program voltage to the plurality of memory cells in the program operation (Fig. 6C: Vpgm3) and a third verification voltage to the plurality of memory cells in the verification operation (Fig. 6C: VP1),
when the counted number of memory cells is greater than the predetermined number, the third verification voltage has the first verification value (Fig. 6C: VP1).
Similar to Joo, Shibata teaches a third program loop of the write operation after the second program loop.
Furthermore, Shibata teaches when the counted number of memory cells is less than or equal to the predetermined number, the third verification voltage has the second verification value (Fig. 41: when S108 is “no” step s105 is repeated).
Regarding claim 7, Joo in combination with Shibata teaches the limitations with respect to claim 6.
Furthermore, Shibata teaches wherein, in the verification operation of the third program loop, a fourth verification voltage greater than the third verification voltage is applied to the plurality of memory cells after the third verification voltage has been applied (Fig. 41: step 109).
Regarding claim 8, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, Joo teaches wherein the write operation further comprises another detection operation after the second program loop to count the number of memory cells in the plurality of memory cells with a threshold voltage above the second verification voltage (Fig. 8A: detection for L3 and L4 and counting the number of memory cells with a threshold voltage above VP1/VP2, see also page 7, par. 0082).
Regarding claim 9, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, Joo teaches wherein, in the third and subsequent program loops of the write operation, the program voltage in the program operation is increased from the program voltage of the previous program loop in increments equal to the difference between the first program voltage and the second program voltage with the second program value (see Fig. 7C).
Regarding claim 10, Joo in combination with Shibata teaches the limitations with respect to claim 1.
As discussed above, Joo’s semiconductor storage device is substantially identical in structure to the claimed “semiconductor storage device,” where the differences reside only in the remaining limitations relating to function of “wherein in third and subsequent program loops of the write operation, the program voltage in the program operation is applied at a write pulse width less than a write pulse width in the program operations of the first and second program loops.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 11, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, Joo teaches wherein, in a third program loop of the write operation (Fig. 5A: for example 3rd loop), the controller (Fig. 1: 100, 220 and 230) is configured to apply a third program voltage to the plurality of memory cells in the program operation (Fig. 8A: Vpgm3), the third program voltage being increased from the second program voltage by a first amount when the counted number is less than or equal to the predetermined number and a second amount when the counted number is greater than the predetermined number, and the first amount is greater than the second amount (Fig. 4B (c): when the counted number is less than 1000, the amount of increment is greater than when the counted number is greater than 1000).
Regarding claim 12, Joo in combination with Shibata teaches the limitations with respect to claim 1.
Furthermore, the combination teaches wherein the plurality of memory cells are NAND flash memory (see Joo’s page 2, par. 0035 and see Shibata’s page 3, par. 0085).
Regarding independent claim 13, Joo teaches a semiconductor storage device (Fig. 1), comprising:
a plurality of memory cells (Fig. 1: 210); and
a controller (Fig. 1: 100, 220 and 230) configured to perform a write operation on the plurality of memory cells (see Abstract), the write operation including:
a first program loop including a first program operation in which a first program voltage is applied to the plurality of memory cells and a first verification operation in which a first verification voltage corresponding to a first state of the plurality of memory cells is applied to the plurality of memory cells (Fig. 6C: L1: Vpgm1 and VP1, VP1 corresponds to the state S1 as shown in Figure 5B);
a detection operation after the first program loop, the detection operation comprising counting the number of memory cells in the plurality of memory cells having a threshold voltage above a first threshold value (see pages 6-7, par. 0076); and
a second program loop (Fig. 6C: L2) after the detection operation, the second program loop including a second program operation in which a second program voltage greater than the first program voltage is applied to the plurality of memory cells (Fig. 6C: L2: 2nd pulse (adjusted)) and a second verification operation in which a second verification voltage corresponding to the first state is applied to the plurality of memory cells (Fig. 6C: L2: VP1 verify, VP1 that corresponds to the state S1 shown in Figure 5B is applied again for the second program loop L2), wherein
when the counted number of memory cells having a threshold voltage above the first threshold value is greater than a predetermined number, the second program voltage is a first program value (Fig. 4B (c): if the counted number is greater than 1000 the program value will be affected by a difference from -0.01V to -0.04V), and
when the counted number of memory cells having a threshold voltage above the first threshold value is less than or equal to the predetermined number, the second program voltage is a second program value (Fig. 4B (c): if the counted number is less or equal 1000 the program value will be affected by a difference from 0V to +0.02V), greater than the first program value (Fig. 4B (c): the first program value will be affected negatively when the count is greater than 1000 and the second program value will be affected positively when the count is less or equal 1000).
As discussed above, Joo’s semiconductor storage device is substantially identical in structure to the claimed “semiconductor storage device,” where the differences reside only in the remaining limitations relating to function of “when the counted number of memory cells having a threshold voltage above the first threshold value is greater than a predetermined number, the second verification voltage corresponding to the first state is a first verification value, and when the counted number of memory cells having a threshold voltage above the first threshold value is less than or equal to the predetermined number, the second verification voltage corresponding to the first state corresponding to the first state is a second verification value less than the first verification value.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
However, if it is shown that the prior art device and the claimed device are not substantially identical or proved that the prior art device is not capable of performing the functions or exhibit the properties recited, the application of different verification voltage based on the threshold voltage of the memory cells is obvious as follow:
	Similar to Joo, Shibata teaches a semiconductor storage device (Fig. 1), comprising a plurality of memory cells (Fig. 1: 11), and a controller (Fig. 1: 20) configured to perform a write operation on the plurality of memory cells (Fig. 41), the write operation including a plurality of program loops (Fig. 41, for example: a plurality of program loops when s100 is performed, when s104 is “no” and when s104 is “yes”, when S107 is performed), each program loop including a program operation and a verification operation (Fig. 41: steps s100, s101, s103, s105, s107, s109, s111).
	Furthermore, Shibata teaches in a second program loop (Fig. 41: a second program loop is performed when s104 is either “no” or “yes”), when the counted number of memory cells having a threshold voltage above the first threshold value is greater than a predetermined number, the second verification voltage corresponding to the first state is a first verification value (When the number of memory cells having Vth lower than AVL equal to or less than specified value, the number of memory cells having Vth greater than AVL is greater than specified value, see Fig. 43 (3), AVL correspond within the operation of state “A,” as shown in Figure 44), and when the counted number of memory cells having a threshold voltage above the first threshold value is less than or equal to the predetermined number (Fig. 41: when s104 is equal “No”), the second verification voltage corresponding to the first state is a second verification value less than the first verification value (Fig. 41: when s104 is equal “yes” the verification value will be BVL and BV and when s104 is equal “no” the verification value will be AVL and AV, see also Fig. 42, BVL is within the operation corresponding to “A,” as show in Fig. 44).
Since Shibata and Joo are from the same field of endeavor, the teachings of Shibata would have been recognized in the pertinent art of Joo.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Shibata with the teachings of Joo for the purpose of improve reliability of written data, see Shibata’s page 22, par. 0386.
Regarding claim 14, Joo in combination with Shibata teaches the limitations with respect to claim 13.
Furthermore, Joo teaches wherein, when the counted number of memory cells having a threshold voltage above the first threshold value is less than or equal to the predetermined number, the second program voltage is greater than the first program voltage by a first amount (Fig. 4B (c) when the counted number of memory cells having a threshold voltage above the first threshold value is less than 1000, the second program voltage is greater than the first program voltage by +0.01V and/or +0.02V), and subsequent program loops in the write operation after the second program loop have program voltages increased by the first amount from the program voltage of the previous program loop (see Fig. 7C).
Regarding claim 15, Joo in combination with Shibata teaches the limitations with respect to claim 13.
Furthermore, Joo teaches wherein the write operation further includes another detection operation after the second program loop (see Fig. 8A).
Regarding claim 16, Joo in combination with Shibata teaches the limitations with respect to claim 15.
Furthermore, Joo teaches wherein the other detection operation comprises counting the number of memory cells in the plurality of memory cells having a threshold voltage above a second threshold value that is equal to the second verification value (Fig. 8A: detection for L3 and L4 and counting the number of memory cells with a threshold voltage above VP1/VP2, see also page 7, par. 0082).
Regarding claim 17, Joo in combination with Shibata teaches the limitations with respect to claim 13.
As discussed above, Joo’s semiconductor storage device is substantially identical in structure to the claimed “semiconductor storage device,” where the differences reside only in the remaining limitations relating to function of “wherein, in any subsequent program loops of the write operation after the second program loop, a respective program voltage is applied at a write pulse width less than a write pulse width in the program operations of the first and second program loops.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 18, Joo in combination with Shibata teaches the limitations with respect to claim 13.
Furthermore, Joo teaches wherein the write operation further includes a third program loop (Fig. 5A: for example 3rd loop) in which a third program voltage is applied to the plurality of memory cells (Fig. 8A: Vpgm3), the third program voltage being increased from the second program voltage by a first amount when the counted number is less than or equal to the predetermined number and a second amount when the counted number is greater than the predetermined number, and the first amount is greater than the second amount (Fig. 4B (c): when the counted number is less than 1000, the amount of increment is greater than when the counted number is greater than 1000).
Regarding claim 19, Joo in combination with Shibata teaches the limitations with respect to claim 13.
Furthermore, the combination teaches wherein the plurality of memory cells are NAND flash memory cells (see Joo’s page 2, par. 0035 and see Shibata’s page 3, par. 0085).
Regarding independent claim 20, Joo teaches a method of writing data to a plurality of memory cells (see Abstract), the method comprising:
performing a write operation on a plurality of memory cells (see Abstract), the write operation including:
a first program loop including a first program operation in which a first program voltage is applied to the plurality of memory cells and a first verification operation in which a first verification voltage corresponding to a first state of the plurality of memory cells is applied to the plurality of memory cells (Fig. 6C: L1: Vpgm1 and VP1, VP1 corresponds to the state S1 as shown in Figure 5B);
a detection operation after the first program loop, the detection operation comprising counting the number of memory cells in the plurality of memory cells having a threshold voltage above a first threshold value (see pages 6-7, par. 0076); and
a second program loop (Fig. 6C: L2) after the detection operation, the second program loop including a second program operation in which a second program voltage greater than the first program voltage is applied to the plurality of memory cells (Fig. 6C: L2: 2nd pulse (adjusted)) and a second verification operation in which a second verification voltage is applied to the plurality of memory cells (Fig. 6C: L2: VP1 verify), wherein
when the counted number of memory cells having a threshold voltage above the first threshold value is greater than a predetermined number, the second program voltage is a first program value (Fig. 4B (c): if the counted number is greater than 1000 the program value will be affected by a difference from -0.01V to -0.04V), and 
when the counted number of memory cells having a threshold voltage above the first threshold value is less than or equal to the predetermined number, the second program voltage is a second program value (Fig. 4B (c): if the counted number is less or equal 1000 the program value will be affected by a difference from 0V to +0.02V), greater than the first program value (Fig. 4B (c): the first program value will be affected negatively when the count is greater than 1000 and the second program value will be affected positively when the count is less or equal 1000).
However, Joo is silent with respect to when the counted number of memory cells having a threshold voltage above the first threshold value is greater than a predetermined number, the second verification voltage corresponding to the first state is a first verification value, and when the counted number of memory cells having a threshold voltage above the first threshold value is less than or equal to the predetermined number, the second verification voltage corresponding to the first state is a second verification value less than the first verification value.
Similar to Joo, Shibata teaches method of writing data to a plurality of memory cells (Fig. 41), the write operation including a plurality of program loops (Fig. 41, for example: a plurality of program loops when s100 is performed, when s104 is “no” and when s104 is “yes”, when S107 is performed), each program loop including a program operation and a verification operation (Fig. 41: steps s100, s101, s103, s105, s107, s109, s111).
	Furthermore, Shibata teaches in a second program loop (Fig. 41: a second program loop is performed when s104 is either “no” or “yes”), when the counted number of memory cells having a threshold voltage above the first threshold value is greater than a predetermined number, the second verification voltage corresponding to the first state is a first verification value (When the number of memory cells having Vth lower than AVL equal to or less than specified value, the number of memory cells having Vth greater than AVL is greater than specified value, see Fig. 43 (3), AVL correspond within the operation of state “A,” as shown in Figure 44), and when the counted number of memory cells having a threshold voltage above the first threshold value is less than or equal to the predetermined number (Fig. 41: when s104 is equal “No”), the second verification voltage corresponding to the first state is a second verification value less than the first verification value (Fig. 41: when s104 is equal “yes” the verification value will be BVL and BV and when s104 is equal “no” the verification value will be AVL and AV, see also Fig. 42, BVL is within the operation corresponding to “A,” as show in Fig. 44).
Since Shibata and Joo are from the same field of endeavor, the teachings of Shibata would have been recognized in the pertinent art of Joo.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Shibata with the teachings of Joo for the purpose of improve reliability of written data, see Shibata’s page 22, par. 0386.
Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant asserts that Joo’s semiconductor storage device is not identical in structure to the claimed semiconductor storage device because Joo’s controller does not apply different verification voltage values in a subsequent program loop to continue to verify the same state of the memory cells, see Applicant’s Remarks page 10.
This particular remark is not considered persuasive.  As recited in the rejection above, Joo’s semiconductor storage device is substantially identical to the claimed semiconductor storage device in terms of structure.  Claims limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus.
Furthermore, Applicant asserts that Shibata is silent on applying different verification voltage values in program loops for verifying the same state, see Applicant’s Remarks page 11.
This particular remark is not considered persuasive.  Shibata teaches in Figure 44 that different verify voltage values can be applied continuously within the verify operation corresponding to the state “A,” the rejection has been augmented to address the recent amendment.  Furthermore, claim 1 does not specifically discloses that the plurality of verify voltages are used to verify the same state.
	For the above reasons, the previously applied rejection is considered proper and maintained.
	The other claims were argued for substantially the same reasons as claim 1, and the arguments are not persuasive for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825